Case 1:16-cv-01368-JDB Document 48-18 Filed 03/07/19 Page 1 of 3




                   Sandvig v. Barr
            No. 1:16-cv-1368 (JDB)


       Plaintiffs’ Exhibit 18
7/30/2018                   Enforcement Guidance: Whether
                       Case 1:16-cv-01368-JDB             "testers" can file
                                                       Document              charges Filed
                                                                         48-18       and litigate claims of employment
                                                                                              03/07/19        Page 2discrimination.
                                                                                                                       of 3         1


  The U.S. Equal Employment Opportunity Commission


  EEOC NOTICE
  Number 915.002
  Date 5-22-96


  1.     SUBJECT: Enforcement Guidance: Whether "testers" can
  file charges and litigate claims of employment discrimination. 1

  2.     PURPOSE: To set forth the Commission's position that
  testers and organizations that send testers to respondents may
  file charges and litigate their claims.

  3.        EFFECTIVE DATE: Upon issuance.

  4.     EXPIRATION DATE: As an exception to EEOC Order
  205.001, Appendix B, Attachment 4, § a(5), this Notice will
  remain in effect until rescinded or superseded.

  5.     ORIGINATOR: Title VII/EPA Division, Office of Legal
  Counsel.

  6.     INSTRUCTIONS: File after § 605 of Volume II of
  the Compliance Manual.

  7.        SUBJECT MATTER:


  I.    Introduction

       This document reiterates the Commission's view that testers
  (persons who apply for employment for the purpose of testing for
  discriminatory hiring practices, but do not intend to accept such
  employment), and the organizations that send testers to
  respondents, may challenge any discrimination to which they were
  subjected while conducting the tests. The document describes the
  legal developments that have occurred since the issuance of the
  1990 document on tester standing and discusses their impact on
  the issue.

       The discussion focuses on Title VII of the Civil Rights Act
  of 1964, 42 U.S.C. § 2000e et seq., because employment
  testing to date has focused on race.   However, the analysis
  applies to any basis covered by Title VII as well as to the
  Americans with Disabilities Act (ADA), 42 U.S.C. § 12101 et
  seq., which incorporates Title VII procedures and the Age
  Discrimination in Employment Act of 1967 (ADEA), 29 U.S.C. §
  621 et seq., whose language is, in relevant part, virtually
  identical to that of Title VII. 2

  II.        Definition and Function of "Testers"


       Testers are individuals who apply for employment which they
  do not intend to accept, for the sole purpose of uncovering
  unlawful discriminatory hiring practices. Testers are matched to
  appear equally qualified with respect to their employment
  histories, educational backgrounds, references, and other
  relevant factors. The basis being tested, e.g., race, national
  origin, disability etc.,3 should be the only significant
  difference between the testers.

       Matched testers apply for the same job[s] and their
  treatment is compared at each stage of the application and
  selection process. In other words, the comparison is not limited
  to whether the testers were ultimately offered jobs. It also
                                                                                                                              PID0156
https://www.eeoc.gov/policy/docs/testers.html                                                                                           1/12
7/30/2018                   Enforcement Guidance: Whether
                       Case 1:16-cv-01368-JDB             "testers" can file
                                                       Document              charges Filed
                                                                         48-18       and litigate claims of employment
                                                                                              03/07/19        Page 3discrimination.
                                                                                                                       of 3         1
  includes whether, for example, each tester was given the same
  information about job availability or length of time before a
  selection decision would be made; whether interviews of the
  testers were comparable in duration and content; and how far in
  the hiring process each tester progressed. 4 If the testers are
  properly matched, unequal treatment of them will evidence
  discrimination.

       Several sets of testers may be sent to the same employment
  provider to establish a pattern of discriminatory treatment and
  to assure that the different treatment was not an individual
  "fluke," oversight, or personality conflict. 5 Similarly,
  testers will make follow-up calls to receive updated information
  about the status of the vacancy to assure that discrimination is
  the likely explanation for any different treatment. For example,
  a phone call could verify that a vacancy continued to exist after
  a Black applicant was told that the job had been filled.

  III.         "Testers" Have Standing To Enforce Civil Rights Laws

            A. Individual Testers

       The Commission concludes that individual testers who were
  subjected to employment discrimination have standing to seek both
  monetary and appropriate injunctive relief. This conclusion is
  based on a considerable body of law addressing tester standing in
  a variety of contexts, on statutory construction and on sound
  enforcement policy.

         1. Standing Is Broad Under Civil Rights Laws


       Standing is generally interpreted broadly under employment
  discrimination laws to achieve the statutory goal of equal
  employment opportunity. Hackett v. McGuire Bros., Inc., 445 F.2d
  442, 3 EPD Par. 8,276 (3d Cir. 1971)("[t]he national public
  policy reflected . . . in Title VII . . . may not be frustrated
  by the development of overly technical judicial doctrines of
  standing or election of remedies"). 6 Cf. McKennon v. Nashville
  Banner Publishing Co., 115 S.Ct. 879, 885, 65 EPD Par. 43,368
  (1995) (regarding the ADEA: "[t]he disclosure through litigation
  of incidents or practices which violate national policies
  respecting nondiscrimination in the work force is itself
  important, for the occurrence of violations may disclose patterns
  of noncompliance resulting from a misappreciation of the Act's
  operation or entrenched resistance to its commands, either of
  which can be of industry wide significance").

       The civil rights movement has a long history of using
  testers to uncover and illustrate discrimination. In Pierson v.
  Ray, 386 U.S. 547 (1967), the Supreme Court held that a group of
  Black clergymen who were removed from a segregated bus terminal
  in Jackson, Mississippi, had standing to seek redress under 42
  U.S.C. § 1983. The Court ruled that plaintiffs had been
  discriminated against by being ejected from the terminal, despite
  the fact that the plaintiffs' sole purpose was to test the law
  rather than to actually use the terminal. Similarly, in Evers v.
  Dwyer, 358 U.S. 202 (1958), the Supreme Court recognized the
  standing of a Black plaintiff who sat in the White section of a
  Memphis bus and was removed from the bus by local authorities.
  The plaintiff had never before ridden a bus in Memphis and had
  done so solely for the purpose of testing the legality of the
  state's segregation laws.

       Testers have most frequently been used to detect housing
  discrimination. More than a decade ago, the Supreme Court held
  that a tester who was given inaccurate or incomplete information
  with respect to available housing had standing to sue the realtor
  under Section 804 of Title VIII of the Civil Rights Act of 1968,
  42 U.S.C. § 3604 et seq. 7 Havens Realty Corp. v. Coleman,                                                                  PID0157
https://www.eeoc.gov/policy/docs/testers.html                                                                                           2/12
